Exhibit 10.59
 




Amendment Letter


August 31, 2012




Via fax (at 86-21-3418-5100)
 
To:First Honest Enterprises Limited
c/o SMS Marketing Service (Asia) Co., Ltd.
New Caohejing International Business Centre
4th Floor, Building B
391 Guiping Road
Shanghai, People’s Republic of China 200233
 
Attention:  Legal Counsel
 
 
Via fax (at 86-21-3418-5028 - 31157)
 
To:Perfect Legend Development Limited
New Caohejing International Business Centre
Room #502, Building B
391 Guiping Road
Shanghai, People’s Republic of China 200233
 
Attention:  Legal Counsel
Via fax (at 86-21-3418-5100)
 
Cc:SMS Marketing Service (Asia) Co., Ltd.
New Caohejing International Business Centre
4th Floor, Building B
391 Guiping Road
Shanghai, People’s Republic of China 200233
 
Attention:  Chief Financial Officer
 
Via fax (at 1-817-415-6593)
 
Cc:RadioShack Corporation
300 RadioShack Circle, Mail Stop CF4-101
Fort Worth, Texas USA 76102
 
Attention:  General Counsel
 



Re:
Joint Venture Agreement, dated June 6, 2012, by and between RadioShack Global
Sourcing (Hong Kong) Ltd., First Honest Enterprises Limited and Perfect Legend
Development Limited (the “Joint Venture Agreement”)



Ladies and Gentlemen,


This Amendment Letter is a variation of the Joint Venture Agreement, prepared in
writing in accordance with clause 24.1 thereof.  Capitalized terms used herein
shall have the same meanings as given to them in the Joint Venture Agreement.


The parties to the Joint Venture Agreement agree as follows:


1.
The reference to “July 31, 2012” in clause 3.2 of the Joint Venture Agreement is
hereby amended to refer instead to “October 15, 2012”.



2.
With reference to clause 4.2 of the Joint Venture Agreement, each of RSH and
Cybermart shall use all reasonable endeavors to cause the Conditions applicable
to such party to be satisfied as soon as practicable and in any event no later
than 6:00 p.m., Hong Kong time, on October 15, 2012, or where a later date has
been agreed in writing by RSH and Cybermart, on that date.



3.
The reference to “August 31, 2012” in clause 4.5 of the Joint Venture Agreement
is hereby amended to refer instead to “November 15, 2012”.

 
 
 
1

--------------------------------------------------------------------------------

 
 

 
4.
The foregoing paragraphs 1 to 3 contain the only amendments or variations to the
Joint Venture Agreement that are implemented by this Amendment Letter.  All
other provisions of the Joint Venture Agreement shall remain in full force and
effect, without any amendment or variation.



5.
This Amendment Letter may be executed in any number of counterparts, each of
which is an original and which together have the same effect as if each party
had signed the same document.



6.
This Amendment Letter is governed by and construed in accordance with the law of
Hong Kong.



Please signify your acceptance and agreement to the foregoing by affixing the
signatures of your respective authorized representatives in the spaces provided
below.


 

   Very truly yours,    RadioShack Global Sourcing (Hong Kong) Ltd.      
 By:           /s/James F.
Gooch                                                                  
 Name:      James F. Gooch    Title:        President and Chief Executive
Officer      Accepted and agreed by:        For and on behalf of    First Honest
Enterprises Limited        Signed by:         /s/Jui Lim Chang  
 Name:              Jui Lim Chang
   Title:                Director    Date:               31 August 2012        
   For and on behalf of    Perfect Legend Development Limited        Signed
by:        /s/Jui Lim Chang    Name:             Jui Lim Chang  
 Title:               Director    Date:               31 August 2012  

 
 








2




--------------------------------------------------------------------------------